DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 75-78, 80, 81,148, 149, 150, 151, 152 and 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,932,359 to Sheldon in view of PCT WO 2010/093796 to Lee and PoultryWorld, Eggs,7 pages, retrieved from internet on 29 July 2019 [https://www.poultryworld.net/Eggs/Articles/2016/1/Restoring-the-hatchability-of-stored- eggs-1726859W/] 15 January 2016.
Regarding Claims 75, 76, 80, 81, 149, 150, 153 and 150, Sheldon teaches the general knowledge of one of ordinary skill in the art that it is known to apply hydrogen peroxide to egg storage rooms (Sheldon Col. 2 line 20-27, line 40-41; Col. 3 line 15-16) because they are very susceptible to contamination by microorganisms which can adversely affect hatchability and affect fowl quality (Sheldon Col. 1 line 10-26). Sheldon teaches that effective hatchery sanitation is essential. Sheldon applies hydrogen peroxide during egg storage to inhibit the growth of th day and poultry eggs typically hatch around day 21 days so the eggs in the hatcher of Sheldon satisfy 1-7 days; Sheldon teaches application of hydrogen peroxide in the hatcher Col. 3 line 44, the hatcher is equivalent to the on-site egg storage room).
Sheldon is silent on the use of dry hydrogen peroxide gas (DHP). However, Lee teaches the apparatus/structure of a storage room (Lee paragraph [0068] “small room”) for poultry eggs (functional language the room structure of Lee is “capable of”) comprising a humidifier or dehumidifier (Lee Fig. 6) to maintains a relative humidity between 60 and 90% (75-88%), (the italics limitation is a functional limitation that the structure of Lee is capable of, Lee teaches the known knowledge that PHPG is dependent on relative humidity and the availability of water molecules in the air and that the level of humidity affects the concentration of DHP, Lee [0098], [0091], [0092] Lee teaches humidity levels within the range of 60-90%, and teaches regulating the humidity within the claimed range [0050] and is therefore capable of the claimed function) a DHP generating device (Lee Fig. 8), wherein the DHP generating device continuously (Lee as long as the device is turned on it satisfies the broad term “continuously”) provides said storage room with dry hydrogen peroxide (DHP) gas that is free of hydration, organic species, and less than 0.015 parts-per-million (ppm) ozone (Lee abstract and paragraph [0013], teaches no ozone which satisfies “less than” 0.015ppm) to maintain at a concentration between 0.001 and 5 (ppm) of DHP-gas (Lee claim 3; paragraph [0048] and [0049]. Lee teaches within the claimed range, but is silent on the explicit range. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application based on variables such as room size, the type of room and its contents, the particular virus or microbe to disinfect and to prevent disease spreading. The modification is merely “obvious to try” 
Lee teaches the application of DHP to a “small room” (a small room can be equated to an egg storage room) for microbial control and disinfection to improve health. It would have been obvious to one of ordinary skill in the art to modify the teachings of Sheldon with the teachings of Lee at the time of the invention as a biocide for indoor air treatment; a mold and fungus eliminator; a virus and bacteria eliminator; microbial control; disinfection remediation taught by Lee. Lee teaches the safe use of DHP in occupied areas. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known form of hydrogen peroxide for another to obtain predictable results.
Sheldon as modified is merely silent on claimed environmental parameters of a temperature below physiological zero (applicant admits in the specification that this is known knowledge when storing eggs); wherein said temperature is maintained between 10 degrees Celsius (°C) and 24 °C, 15-21°C, 12-21°C. However, PoultryWorld teaches the general knowledge of one of ordinary skill in the art that the structure/apparatus of a poultry egg storage room and environmental parameters at a temperature below physiological zero; wherein said temperature is between 10 degrees Celsius (°C) and 24 °C is known (PoultryWorld, page 2, Egg Storage In Practice section) is known in the art. PoultryWorld teaches within the claimed range, but is silent on the explicit range. However, these are apparatus claims and the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application based on variables such as storage time. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. It would have been obvious to one of ordinary skill in the art to further modify the teaching of Sheldon with the teachings of PoultryWorld at the time of the invention to store eggs in an arrested embryonic development state prior to incubation as taught 
Regarding Claims 77 and 78, Sheldon as modified teaches a relative humidity of between 75 and 88%; relative humidity is between 75 and 80% (Lee paragraph [0050] and claim 6). Lee teaches within the claimed range, but is silent on the explicit range. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application to prevent disease spreading. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Lee teaches it is known that higher humidity rates result in higher microbial reduction rates (Lee paragraph [0090]). In addition, the examiner takes official notice that the claimed humidity range is a known conventional humidity standard in the art of animal husbandry and egg storage.
Regarding Claim 148, Sheldon as modified teaches said storage room has a steady state concentration of DHP gas of at least 0.01 ppm for a period of at least 15 minutes (Lee page 23 table; PoultryWorld 2-3 weeks). Lee teaches the DHP device is placed in a room and turned on and PoultryWorld teaches that eggs are stored in a room and are typically stored 2-3 weeks. In addition, applicant's claims are apparatus/structure claims not method claims.	
The structure of Lee as modified is capable of operating at the claimed parameters. The modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application to prevent disease spreading. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  The claimed parameters are known operating parameters for the DHP and known environmental parameters for eggs.
Regarding Claims 151 and 152, Sheldon as modified teaches wherein the poultry eggs for hatching that are stored in said storage room have a decreased number of rotten eggs (ROTS) after storage in said storage room for a period of 4-7 days; wherein the number of live .
Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
The issue at hand, is would it have been obvious to one of ordinary skill in the art to apply the dry hydrogen peroxide of Lee to the storage from of Sheldon.  In both instances Sheldon and Lee are using the same ingredient of hydrogen peroxide as a “sterilizing medium” and they both disinfect air and surface items from germs.  Lee merely teaches a known alternate form of the same substance.
It is known that poultry facilities contain germs and the prior art of record establishes it is known to treat poultry facilities with disinfectant to reduce the microbial levels.  Hydrogen peroxide is known to have been used in poultry applications as an alternate sanitizer to formaldehyde.  Sheldon establishes the general knowledge that poultry facilities are very susceptible to contamination by microorganisms (Sheldon Col. 1 lines 13-14) and that they use disinfectants to inhibit the growth of microorganism (Sheldon Col. 1 lines 28-29).  Sheldon also teaches the need for a safe disinfectant (Sheldon Col. 1 line 55).  One of ordinary skill in the art would look to the teachings of Lee for a known alternate safe disinfectant that inhibits the growth of microorganisms.  This is the rational underpinning to support the legal conclusion of obviousness.  The examiner has met the burden of a prima facia case of obviousness.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Sheldon with the teachings of Lee at the time of the invention as a biocide for indoor air treatment; a mold and fungus eliminator; a virus and bacteria eliminator; microbial control; disinfection remediation taught by Lee. Lee teaches the safe use of DHP in occupied areas.
exact range.  The examiner maintains that such a modification is merely an obvious engineering design choice through routine tests and experimentation. The claimed parameters are known operating parameters for the DHP and known environmental parameters for eggs. Applicant’s specification is a teaching that the claimed temperature range is a well- known industry standard for storing eggs. Applicant's specification paragraph [0012] teaches the widely known temperature range of 15-21 degrees Celsius. The claimed ranges are accepted conventional norms that fall within the known safe range for animal and human exposure while remaining affective. The claimed values are within the ranges explicitly taught by the prior art of record. Being apparatus claims the examiner maintains that modification to selecting values within the known range is an obvious engineering design choice i.e. “obvious to try’ derived through routine tests and experimentation for optimization and efficiency.
The claim language does not establish the relationship between the values of the DHP concentration and the temperature or humidity ranges. The claims merely state these values are present and not how they affect each other or inter-relate. When one is storing eggs the claimed temperature values will need to be present since the prior art of record explicitly teaches that these are the temperatures that eggs are stored. PoultyWorld is cited as a supporting reference to establishing the well-known general knowledge to store eggs in the range of 10-29 degrees Celsius. In addition, the claimed humidity ranges are within known conventional standards for storage of poultry eggs.

Applicant claims a concentration of DHP “between 0.001 and 5ppm”. The art of Lee explicitly teaches values “between” within the claimed range. Lee teaches 0.005ppm to 0.1 ppm (Lee paragraph [0048]) and teaches production levels from 0.01 ppm to 0.4ppm (Lee paragraph [0078]). As stated in the previous paragraph, Lee teaches a known relationship between concentration of DHP, humidity and temperature and that it is obvious to alter these values to optimize conditions based on the targeted pathogen and the treatment area/surface size and exposure time. Lee paragraph [0098] explicitly teaches at higher humidity, higher concentrations of DHP are produced and pathogen reduction will increase.
With regard to the references cited on the filed IDSs, the legality of the matter at hand is the claim language and if/how that claim language does/doesn’t distinguish over the prior art of record.  The examiner has identified prior art that teaches the known need to reduce microorganism growth in poultry facilities and that one of ordinary skill in the art would select hydrogen peroxide to do that.  Lee merely teaches a known device the produces known an alternate form of the same substance.

Lee teaches the use of DHP in a room with a continuous application.  If not properly sanitized and disinfection, schools and hospitals can have a high microbial load.  A hospital is full of germs and that is why it needs to be sanitized and disinfected.
Applicant’s claim language concerns the application of DHP in a room that stores eggs.  The claim language is not concerned with the surface of the eggs specifically or the effect on the eggs.  The apparatus claims are concerned with the structural components to introduce known DHP into a known storage room.  The examiner reiterates that these are apparatus claims not method claims.  One of ordinary skill in the art would look to the DHP device of Lee to sanitize, disinfect, and reduce microbial levels in the storage room of Sheldon.  Lee teaches DHP concentrations in the claimed ranges, so there isn’t even a modification out of the range of concentrations taught by Lee.  The modification is literally taking the known DHP device of Lee and using it in the storage room of Sheldon. There is nothing in the claim language that indicates a specific desired outcome.  Sheldon teaches a contaminated poultry storage room that needs sanitizing and disinfecting and Lee teaches known device to sanitize and disinfect a storage room.  The structural features of the claim are satisfied by the teachings of prior art of record.
In response to applicant's argument that Sheldon and Lee are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the references are reasonably 
The examiner reiterates, applicant’s basis for argument is misconstruing the examiner's grounds of rejection. The examiner is not looking to the teachings of Sheldon for the application of the dry hydrogen peroxide. Although Sheldon does apply a form of hydrogen peroxide to eggs in a storage room, the examiner looks to Sheldon more as an established known concern of contamination in hatchery facilities and the goal/desire to operate in sanitary conditions. Lee is a teaching of the application of DHP to a room to create sanitary conditions. Sheldon does teach it is known to apply hydrogen peroxide gas to the eggs, the examiner does not disagree with this. However, it is the examiner’s position not to change the application/concentration taught by Sheldon for treating eggs, but merely to apply the DHP application taught by Lee to a hatchery facility structure.
Lee and Sheldon establish clear motivation for the modification at the time of the invention to provide microbial control and/or disinfection/remediation of an environment both on a surface and in the air as taught by Lee. Lee teaches the knowledge that DHP purifies air and disinfects surfaces.
These are apparatus claims, not method claims. The structural limitations of the claims, i.e. the structure of the claimed device is taught by Sheldon, a storage room for poultry eggs with controlled environmental conditions. However, Sheldon is silent on the DHP system/device and claimed ranges. Lee teaches the general knowledge of one of ordinary skill in the art that it is known to apply DHP in the claimed range to an area or surface to control microorganisms, purify air, and/or disinfect. It would be obvious to one of ordinary skill in the art to apply the sanitary operating conditions. Sheldon supports the modification by presenting evidence that poultry hatcheries need to be operated with good sanitation and that it is known that hatcheries are threatened by microorganisms.
In response to applicant's argument that the modification doesn’t teach sustained increase in hatchability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Sheldon is cited as knowledge and evidence that one of ordinary skill in the art knows that poultry hatcheries need to control microorganisms and have safe disinfecting. The rejection does not look to the teachings of Sheldon for the structure on how to achieve this cleaning, but merely to show that one of ordinary skill in the art would want to clean a poultry hatchery/storage room and would consider a form of hydrogen peroxide to do it.
Applicant's arguments with regarding to unexpected results are not found persuasive. The results presented in the specification are merely applicant recognized advantage which would flow naturally from following the suggestion of the prior art and cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The data presented in the specification is just that date that show a difference in values collected before and after.  The data does not establish a solution to a “long felt need” nor “unexpected result.”  Applicant hasn’t establish a clear nexus with the claims. Also, applicant hasn’t compared his inventions with the closest prior art in the field. Applicant hasn’t provided data from any comparison testing. The information and data provided in the specification is merely results. There is no comparison data and it is not explicit that the results in the 
Applicant provides a multiplicity of embodiments and application of the DHP at different locations in the poultry facility.  The specification does not explicitly identify the data in the specification results only from the application of DHP in the on-site storage room as claimed in claims 75 and 153 and that the data isn’t the result of DHP applied in a combination of locations, at different varying concentrations and amounts of time.  It is not clear that the results are commiserate in scope with the claimed invention.  The data in the specification is not sufficient to establish that the differences obtained by the combination of Sheldon and Lee would not result in an unexpected difference claimed by applicant.  The objective evidence of non-obviousness is not sufficient to outweigh the evidence of obviousness.
A complete preponderance of the evidence has been made.  Examiner and applicant are at impasse with regard to the obvious nature of the claimed combination.  The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



16 November 2021